Allowable Subject Matter
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for
allowance: the prior art of record discloses a display control device, display device, and a method of controlling a display device including: pixels including a first through fourth subpixels, an input part including gray levels of first through third colors, selecting a selection pixel and a non-selection pixel, controlling luminances of the first-fourth subpixels, at least one first-third sub pixel of the non-selection pixel is controlled to have a luminance of zero according to the output signal, the fourth subpixel of the selection pixel is controlled to have a luminance of zero, and wherein at least one of the subpixels for all pixels is controlled to have a luminance of zero according to the output signal.
However, none of the cited art or any other discloses or inherently implies the above display control device, display device, and a method of controlling a display device further comprising wherein at least one of the subpixels for all pixels is controlled to have a luminance of zero according to the output signal for each frame.
Further, particularly to IDS filed 4/25/2022, Jeong et al. (US Patent Application Publication 9,824,625) discloses a frame memory 150 (figure 4) which stores encoded RGBW data per frame. Figure 8 depcits the flow chart utilizing operations of the system to encode RGB data on a frame by frame basis such that one of RGBW has a luminance of zero in cases wherein the marking bits are 0 1, 1 0, and 1 1. However, when the marking bits are 0 0 the W data can be “0” or “1023” respective of a test mode signal. This describes a non-zero value output for all RGBW data when there is no test signal and the marking bits are 0 0. This does not describe at least one of the four subpixels RGBW to have a luminance of 0 for each frame as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622